NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             17-DEC-2021
                                             08:46 AM
                                             Dkt. 17 OAWST

                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


         PEARL ULTRA LOUNGE LLC, Plaintiff-Appellant, v.
    THOMAS ROSELLI; FIRST INSURANCE COMPANY OF HAWAII, LTD.,
       FIRST FIRE AND CASUALTY INSURANCE OF HAWAII, INC.,
     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
           DOE CORPORATIONS 1-10; DOE ENTITIES 1-10 and
                  DOE GOVERNMENTAL ENTITIES 1-10,
                       Defendants-Appellees


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 1CC131003177)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
   (By:    Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)
            Upon consideration of the Stipulation to Voluntarily
Dismiss Appeal with Prejudice, filed December 13, 2021, by
Defendants-Appellees Thomas Roselli, First Insurance Company of
Hawaii, Ltd., and First Fire and Casualty Insurance of Hawaii,
Inc., the papers in support, and the record, it appears that
(1) the appeal has not been docketed; (2) the parties stipulate
to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs on appeal; (3) the stipulation is dated
and signed by counsel for all parties appearing in the appeal;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and (4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice.         The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai#i, December 17, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2